UNITED STATES SECURITIES AND EXCHANGE COMMISSION Schedule 14 F -1 Information Statement Pursuant to Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 Promulgated Thereunder Property Management Corporation of America (Exact name of registrant as specified in its corporate charter) Delaware (State or other jurisdiction of Incorporation or Organization) 333-196503 46-4600326 (Commission File Number) (IRS Employer Identification No.) Unit A, 19/F, Times Media Centre 133 Wan Chai Road Wan Chai, Hong Kong (Address of Principal Executive Offices and Zip Code) - (Registrant’s telephone number, including area code) April 24, 2017 Property Management Corporation of America Unit A, 19/F, Times Media Centre 133 Wan Chai Road Wan Chai, Hong Kong INFORMATION STATEMENT (Pursuant to Section 14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 thereunder) THIS INFORMATION STATEMENT IS BEING PROVIDED FOR INFORMATIONAL PURPOSES ONLY. NO VOTE OR OTHER ACTION OF THE COMPANY’S STOCKHOLDERS IS REQUIRED IN CONNECTION WITH THIS INFORMATION STATEMENT. NO PROXIES ARE BEING SOLICITED AND YOU ARE REQUESTED NOT TO SEND A PROXY TO THE COMPANY. INTRODUCTION This Information Statement is being mailed on or about April 25, 2017 to holders of record at the close of business on April 24, 2017 (the “ Record Date ”), of shares of common stock, par value $0.001 per share (the “ Common Stock ”), of Property Management Corporation of America , a Delaware corporation (the “ Company ”), in connection with the change of control of and composition of the Board of Directors of the Company (the “ Board ”). The change of control is the result of the acquisition by Wong H’Sien Loong of an aggregate of 9,000,000 shares of Common Stock of the Company, representing approximately 87.4% of the issued and outstanding shares of Common Stock of the Company as of such date, from C. Thomas McMillen and Michael T. Brigante , the previous majority shareholders of the Company. The transactions described herein were consummated on April 24, 2017 (the “ Closing Date ”) pursuant to Stock Purchase Agreements dated as of April 14, 2017. The transactions described herein are more fully described in that certain Current Report on Form 8-K that was filed with the Securities and Exchange Commission (the “
